780 N.W.2d 305 (2010)
Linda KAYL, Plaintiff-Appellant,
v.
ALLSTATE INSURANCE COMPANY, Defendant-Appellee, and
AAA Michigan, Defendant.
Docket No. 139767. COA No. 284752.
Supreme Court of Michigan.
April 9, 2010.


*306 Order
On order of the Court, the application for leave to appeal the June 30, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals. Although we do not interpret defense counsel's remarks at the summary disposition hearing in the same manner indicated in the Court of Appeals dissenting opinion, the transcript of plaintiffs deposition that the defendant filed in support of its motion for summary disposition contradicted defense counsel's claim that the plaintiff had submitted no billings to the defendant, and supported the claim of the plaintiffs counsel that such billings had been submitted to the defendant, thereby establishing the existence of a genuine issue of material fact. We REMAND this case to the Wayne Circuit Court for further proceedings.
We do not retain jurisdiction.